DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 09/19/2022 has been considered and entered.   The amendment requires the acrylate is present at a maximum of 100 ppm which Mock et al. (EP 2235146B1) does not teach.  Therefore, the previous rejections are withdrawn and new grounds of rejections are made as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14, 16, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sundjaja et al. (US 2012/0174474)
In regard to claim 14, Sundjaja teaches composition for improving cold flow properties of fuel oil comprising a polyalkyl(meth)acrylate polymer having a number average molecular weight (Mn) of from 1,000 to 10,000 g/mol and a polydispersity (Mw/Mn) of from 1 to 8, wherein the alkyl (meth) acrylate comprises 1 to 30 carbon atoms in the alkyl group (abstract).  The fuel can comprise diesel fuel [0069].  The acylates can comprise monomer (I) which can comprise tert-butyl (meth)acrylate [0021, 0022].  The polymer can optionally comprise monomer(s) such as aminoalkyl (meth)acrylamide which can be present in amounts of from 0 to 60% or from 0.01 to 20% or from 0.1 to 10% in the polymer [0034, 0036].  The polyalkyl (meth) acrylate is preferably present at amounts of 0.01 to 5% (i.e., 100 ppm to 50,000 ppm) in the fuel composition [0081].  The fuel oil composition comprises at least 98% of fuel by weight [0068].
In regards to claim 16, Sundjaja teaches the composition wherein the acrylate polymer may be random copolymers, gradient copolymers, block copolymers and/or graft copolymers [0040].
In regards to claims 28, 29, Sundjaja teaches the composition having the claimed limitations as previously stated.

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Sundjaja et al. (US 2012/0174474) fails to teach the acrylamide monomers of the claim.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants argue that the inventive composition demonstrates unexpectedly improved results over the prior art.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims are drawn to fuel oil comprising from 1 to 100 ppm of polyacrylate copolymer which can comprise any suitable Mw such as from 10,000 to 350,000 Da or from 30,000 to 200,000 Da in diesel fuel the inventive examples, Ex D and Ex E, do not provide the composition in diesel fuel and wherein the polymers have distinct Mw’s of about 73,000 and about 103000 and thus fail to support the breadth of the claimed polymers, to provide the polymeric composition in diesel fuel, to provide the amounts of such polymeric composition in the fuel, or to support criticality of the various claimed ranges.
Thus, applicants have failed to provide inventive examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771